DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Amendment after Non-final office action filed on 10/12/2021 is acknowledged. 
3.	Claims 1-29 and 31-45 have been cancelled.
4.	Claims 30 and 46-49 are pending in this application.
5.	Claims 47-49 remain withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  
6.	Applicant elected without traverse Group 1 (claims 30-46) in the reply filed on 6/2/2021.  Applicant further elected without traverse a conjugate with B-L being 
    PNG
    media_image1.png
    123
    431
    media_image1.png
    Greyscale
, D being 
    PNG
    media_image2.png
    143
    212
    media_image2.png
    Greyscale
 and n being 1, wherein the point of attachment in D to L is at atom X, and wherein X is NH2 before attaching to L, each R is hydrogen, and the metal coordinated to the structure is 68Ga as species of conjugate of formula B-L-D or a pharmaceutically acceptable salt thereof in the reply filed on 6/21/2021.

    PNG
    media_image3.png
    248
    323
    media_image3.png
    Greyscale
, wherein * is the point of attachment to L; L is a polyvalent linker comprising one or more portions selected from the group consisting of 
    PNG
    media_image4.png
    92
    191
    media_image4.png
    Greyscale
 and 
    PNG
    media_image5.png
    81
    185
    media_image5.png
    Greyscale
, and at least one amino acid in a D-configuration selected from the group consisting of D-phenylalanine, D-tyrosine, or D-lysine, wherein each hydrogen atom on the amino acid side chain of D-phenylalanine, D-tyrosine, or D-lysine is independently optionally substituted with an amino, hydroxy, halo, thio, alkyl, haloalkyl, heteroalkyl, aryl, arylalkyl, arylheteroalkyl, heteroaryl, heteroarylalkyl, heteroarylheteroalkyl, nitro, or sulfonic acid group, wherein the linker does not comprise a cyclic portion in the chain of linker atoms; and D is a radical of a therapeutic agent or a radioactive isotope of a metal coordinated to a radical of a chelating group; and a pharmaceutical composition comprising such conjugate, and at least one pharmaceutically acceptable carrier, excipient, or a combination thereof.  A 
    PNG
    media_image1.png
    123
    431
    media_image1.png
    Greyscale
, D being 
    PNG
    media_image2.png
    143
    212
    media_image2.png
    Greyscale
, wherein the point of attachment in D to L is at atom X, and wherein X is NH2 before attaching to L, each R is hydrogen, n is 1, and the metal coordinated to the structure is 68Ga as the elected species of conjugate of formula B-L-D or a pharmaceutically acceptable salt thereof appears to be free of prior art.  A search was extended to the genus in claim 30; and prior art was found.  Claims 30 and 46 are examined on the merits in this office action.  
7.	All the objections and rejections set forth in the previous office action are hereby withdrawn in view of the amendments filed on 10/12/2021.

New Rejections
Claim Rejections - 35 U.S.C. § 102
8.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

9.	Claims 30 and 46 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Banerjee et al (J. Med. Chem., 2008, 51, pages 4504-4517, filed with .	
The instant claims 30 and 46 are drawn to a conjugate having a formula B-L-D or a pharmaceutically acceptable salt thereof; wherein: B is a radical of a prostate-specific membrane antigen (PSMA) binding ligand having the formula 
    PNG
    media_image3.png
    248
    323
    media_image3.png
    Greyscale
, wherein * is the point of attachment to L; L is a polyvalent linker comprising one or more portions selected from the group consisting of 
    PNG
    media_image4.png
    92
    191
    media_image4.png
    Greyscale
 and 
    PNG
    media_image5.png
    81
    185
    media_image5.png
    Greyscale
, and at least one amino acid in a D-configuration selected from the group consisting of D-phenylalanine, D-tyrosine, or D-lysine, wherein each hydrogen atom on the amino acid side chain of D-phenylalanine, D-tyrosine, or D-lysine is independently optionally substituted with an amino, hydroxy, halo, thio, alkyl, haloalkyl, heteroalkyl, aryl, arylalkyl, arylheteroalkyl, heteroaryl, heteroarylalkyl, heteroarylheteroalkyl, nitro, or sulfonic acid group, wherein the linker does not comprise a cyclic portion in the chain of linker atoms; and D is a radical of a therapeutic agent or a radioactive isotope of a metal coordinated to a radical of a chelating group; and a pharmaceutical composition comprising such conjugate, and at least one pharmaceutically acceptable carrier, excipient, or a combination thereof.  
99mTc(CO)3(L1)]+, wherein L1 is (2-pyridylmethyl)2N(CH2)4CH(CO2H)-NHCO-(CH2)6CO-NH-lys-NHCONH-glu with the structure 
    PNG
    media_image6.png
    234
    404
    media_image6.png
    Greyscale
, for example, Abstract; page 4505, right column, Chart 2; and Figures 4 and 5.  The imaging agent [99mTc(CO)3(L1)]+ in Banerjee et al is a conjugate having a formula B-L-D, wherein B with the structure 
    PNG
    media_image7.png
    137
    194
    media_image7.png
    Greyscale
 binds to PSMA, L is a polyvalent linker comprising 
    PNG
    media_image8.png
    149
    340
    media_image8.png
    Greyscale
 and does not comprise a cyclic portion in the chain of linker atoms, and D is a radioactive isotope of a metal coordinated to a radical of a chelating group.  It meets the limitation of the conjugate recited in instant claim 30.  Banerjee et al further teach injecting a composition 99mTc(CO)3(L1)]+ in saline into male CD-1 mice via the tail vein, for example, page 4515, right column, Section "Metabolite Studies".  It meets the limitation of instant claim 46.
Since the reference teaches all the limitations of instant claims 30 and 46; the reference anticipates instant claims 30 and 46.

Obviousness Double Patenting 
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

11.	Claims 30 and 46 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of US patent 9636413 B2 in view of Banerjee et al (J. Med. Chem., 2008, 51, pages 4504-4517, filed with IDS). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claims 30 and 46, one would necessarily achieve the claimed invention of claims 1-10 of US patent 9636413 B2 in view of Banerjee et al, and vice versa. 
12.	Instant claims 30 and 46 are drawn to a conjugate having a formula B-L-D or a pharmaceutically acceptable salt thereof; wherein: B is a radical of a prostate-specific membrane antigen (PSMA) binding ligand having the formula 
    PNG
    media_image3.png
    248
    323
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    92
    191
    media_image4.png
    Greyscale
 and 
    PNG
    media_image5.png
    81
    185
    media_image5.png
    Greyscale
, and at least one amino acid in a D-configuration selected from the group consisting of D-phenylalanine, D-tyrosine, or D-lysine, wherein each hydrogen atom on the amino acid side chain of D-phenylalanine, D-tyrosine, or D-lysine is independently optionally substituted with an amino, hydroxy, halo, thio, alkyl, haloalkyl, heteroalkyl, aryl, arylalkyl, arylheteroalkyl, heteroaryl, heteroarylalkyl, heteroarylheteroalkyl, nitro, or sulfonic acid group, wherein the linker does not comprise a cyclic portion in the chain of linker atoms; and D is a radical of a therapeutic agent or a radioactive isotope of a metal coordinated to a radical of a chelating group; and a pharmaceutical composition comprising such conjugate, and at least one pharmaceutically acceptable carrier, excipient, or a combination thereof. 
13.	Claims 1-10 of US patent 9636413 B2 are drawn to a conjugate having the formula 
    PNG
    media_image9.png
    163
    784
    media_image9.png
    Greyscale
 or a pharmaceutically acceptable salt thereof; and a pharmaceutical composition comprising such conjugate or a pharmaceutically acceptable salt thereof.  

However, in view of the teachings of Banerjee et al as set forth in Section 9 above, it would have been obvious to one of ordinary skilled in the art to substitute the linker in the conjugate recited in claims 1-10 of US patent 9636413 B2 with the linker in the conjugate [99mTc(CO)3(L1)]+ in Banerjee et al and develop a conjugate recited in instant claims 30 and 46.  The instant claimed conjugate is simple substitution of one known element for another to obtain predictable results (see MPEP § 2143).  
Therefore, if one of ordinary skill in the art practiced the claimed invention of instant claims 30 and 46, one would necessarily achieve the claimed invention of claims 1-10 of US patent 9636413 B2 in view of Banerjee et al, and vice versa.

15.	For the same/similar reasoning/rational as the rejection set forth in Sections 11-14 above, instant claims 30 and 46 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 2 of US patent 9782493 B2; claims 1-3 and 5-7 of US patent 10188759 B2; claims 1-3 and 5-21 of US patent 10898596 B2; and claims 1-5 of US patent 10912840 B2; and in view of the teachings of Banerjee et al (J. Med. Chem., 2008, 51, pages 4504-4517, filed with IDS) as set forth in Section 9 above. 

16.	For the same/similar reasoning/rational as the rejection set forth in Sections 11-14 above, instant claims 30 and 46 are provisionally rejected on the ground of 
These are all provisional obviousness-type double patenting rejections because the conflicting claims have not in fact been patented.
Please note: although co-pending application No. 17/047778 does not have the same inventor as instant application, it has the same applicant (Endocyte, Inc.) as instant application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI N KOMATSU/Primary Examiner, Art Unit 1658